ALLOWABILITY NOTICE
Claims 1-21 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pedro Puga on 5/27/2021.

The claims are amended as follows:

1. (Currently Amended)	An apparatus, comprising:
	a number of memory components of a memory device; and
an array of programmable elements used to store information to be broadcast to the number of memory components; 

capture at least a portion of the stored information during a broadcast of the stored information to the number of memory components; 
	determine a first authentication code based on the captured information; and
determine whether the memory device is an authentic memory device based on comparing the determined first authentication code to a second authentication code stored in a register of the memory device,
wherein the stored information comprises repair address information corresponding to defective addresses of the memory device.

2. (Original)	The apparatus of claim 1, wherein the array of programmable elements comprises a fuse array storing fuse information in at least one of:
a number of fuses; and
a number of antifuses. 

3. (Currently Amended)	The apparatus of claim 2, wherein the fuse information comprises the repair address information corresponding to the defective addresses of the memory device.

4. (Original)	The apparatus of claim 3, wherein the repair address information comprises column fuse data and row fuse data, and wherein 

5. (Original)	The apparatus of claim 1, wherein the control circuitry is configured to determine the first authentication code based on the captured information by encoding the captured information prior to comparing the first authentication code to the second authentication code stored in the register of the memory device.

6. (Original)	The apparatus of claim 5, further comprising a linear feedback shift register (LFSR) configured to encode the captured information.

7. (Original)	The apparatus of claim 5, wherein the register of the memory device comprises a mode register that is not write accessible. 

8. (Original)	The apparatus of claim 1, wherein the number of memory components comprise a number of banks of memory cells

9. (Original)	The apparatus of claim 8, wherein the banks of memory cells comprise volatile memory cells, and wherein the array of programmable elements comprises non-volatile storage elements.



11. (Original)	The apparatus of claim 1, wherein the number of memory components comprise respective memory arrays, and wherein the control circuitry is configured to prevent access to the memory responsive to determining a mismatch between the first authentication code and the second authentication code.

12. (Currently Amended)	A method for authenticating a memory device, comprising:
storing, in an array of programmable elements, information to be broadcast to a number of memory components of the memory device; 
during a broadcast of the stored information to the number of memory components, capturing at least a portion of the stored information, wherein the stored information comprises repair address information corresponding to defective addresses of the memory device;
determining a first authentication code based on the captured information;
storing the first authentication code in a register of the memory device;
providing a second authentication code to the memory device; 

determining a characteristic of the memory device based at least in part on comparing the first authentication code to the second authentication code.

13. (Original)	The method of claim 12, wherein: 
the array of programmable elements comprises a fuse array storing: 
column fuse data corresponding to defective column addresses associated with memory arrays of the number of memory components; and 
row fuse data corresponding to defective row addresses associated with memory arrays of the number of memory components; and
capturing the at least a portion of stored information includes capturing column fuse data.

14. (Original)	The method of claim 13, wherein: 
the method includes storing the first authentication code in the register prior to providing the memory device to a customer; 
the column fuse data is stored in the fuse array prior to providing the memory device to the customer;
the second authentication code is obtained by a provider of the memory 

the method includes the customer receiving, from the provider of the memory device, the second authentication code to be provided to the memory device. 

15. (Original)	The method of claim 14, wherein the first authentication code comprises an encoded version of the column fuse data.

16. (Original)	The method of claim 12, wherein determining the characteristic of the memory device comprises: 
determining the memory device to be authenticated responsive to a determined match between the first authentication code and the second authentication code; and
determining the memory device to be inauthentic responsive to a determined mismatch between the first authentication code and the second authentication code.

17. (Original)	The method of claim 12, wherein the memory device is a dynamic random access memory (DRAM) device, and wherein the method includes:
updating the information stored in the array of programmable elements responsive to a hard post package repair (hPPR) operation; and


18. (Original)	The method of claim 12, wherein the method includes: 
performing the comparing of the determined first authentication code to the second authentication code stored in a register of the memory device responsive to each power up event of the memory device; 
providing an indication of a failed authenticate attempt responsive to determining a mismatch between the first authentication code and the second authentication code; and
preventing access to memory arrays of the number of memory components responsive to determining the mismatch between the first authentication code and the second authentication code.

19. (Original)	The method of claim 12, wherein the method includes updating the second authentication code responsive to a change to the information stored in the array of programmable elements that is to be broadcast to the number of memory components. 

20. (Currently Amended)	An apparatus, comprising:
a plurality of memory devices; and
a controller configured to initiate a memory device to memory device authentication procedure that comprises: 

responsive to receiving, at the first memory device, a verified response to the first authentication request from the second memory device, storing, in the first memory device, an authentication status indicating that the second memory device is authentic; and
responsive to receiving, at the first memory device, a non-verified response or no response to the first authentication request from the second memory device, storing, in the first memory device, an authentication status indicating that the second memory device is not authentic, wherein the verified response and the non-verified response are based on a comparison of a first authentication code, determined from captured information, to a second authentication code stored in a register of the second memory device, and wherein the captured information comprises repair address information corresponding to defective addresses of the memory device and wherein the captured information was previous stored at and broadcasted from an array of programmable elements;
for each one of a remaining number of memory devices of the plurality of memory devices:
providing an authentication request to the memory device; and
storing, in the memory device that provides the authentication request, an indication of an authentication status of the memory device to which the authentication request is provided, wherein the authentication status is based on whether or not the memory device that provides the 
	wherein the controller is configured to determine an authentication status of the plurality of memory devices based on the authentication statuses stored in the plurality of memory devices. 

21. (Original)	The apparatus of claim 20, wherein the apparatus comprises a host coupled to a memory module, wherein the plurality of memory devices are constituent memory dice of the memory module, and wherein the memory device to memory device authentication procedure is performed on the memory module without intervention from the host.

Reasons for Allowance
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Lin et al. (US PGPUB No. 2007/0104000), Esteves et al. (US PGPUB No. 2008/0229154), Sikdar et al. (US PGPUB No. 2014/0082453), Behera et al. (US Patent No. 7,831,127), Pan et al. ("A lightweight network repair scheme for data collection applications in zigbee WSNs", IEEE, doi: 10.1109/LCOM.2009.5282363, 2009, pp. 649-651) and Farr et al. ("Easily Repairable networks", arXiv, 1405.2185v1, 2014, pages 1-5), do not alone or in combination teach the recited features of independent claims 1, 12 and 20. While the references disclose some of the principle .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 28, 2021